DETAILED ACTION
	This communication is responsive to Amendment, filed 09/09/2021. 
Claims 1, 3-21 are pending in this application. In the Amendment, claims 2 have been cancelled, claims 21 have been added, and claims 1, 6-12, 14-15 and 17 have been amended. This action is made Final.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 7, 9, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (“Park”, US 2014/0085487), Tucker et al. (“Tucker”, Pub. No. US 2014/0052794), Hautala (Pub. No. US 2010/0124906), Moore et al. (“Moore” Pub. No. US 2010/0123724), and Fong et al. (“Fong”, Pub. No. US 2011/0119619).
Per claim 1, Park teaches a non-transitory computer readable storage medium having stored thereon computer-executable instructions that, when executed by a processor, cause a mobile client device to:
provide a two-portion messaging graphical user interface, the two-portion messaging graphical user interface comprising a communication thread of a plurality of electronic messages in an upper first portion ([0046]; which shows displaying a message transmission/reception history), and a input control palette in a lower second portion (fig. 4; which shows a camera icon and text input entry field in a lower portion of a message transmission/reception history);
which show detection of camera menu (e.g. camera icon)),  providing a multimedia content item display area for a preview of one or more multimedia content items stored on the mobile client device available for sending as an electronic message ([0047]; [0050]; [0054]; [0077]; [0102]; which shows displaying preview screen along with recently stored images within the region of transmission/reception history.
Park does not specifically teach convert, the two-portion messaging graphical user interface to a three-portion messaging graphical user interface by:
reducing a size of the upper first portion including the communication thread;
including, in the reduced-sized upper first portion, a most recent subset of the plurality of electronic messages in the communication thread prior to converting to the three-portion messaging graphical user interface; 
adding, to the messaging graphical user interface below the reduced-sized upper first portion and the input control palette, a third portion comprising a preview of one or more multimedia content items from a camera roll of the mobile client device and available for sending as an electronic message, preview of the one or more multimedia content items being within a horizontally scrollable multimedia content item display area that spans a bottom edge of the three-portion messaging graphical user interface; and
 wherein the preview of the one or more multimedia content items are ordered within the horizontally scrollable multimedia content  item display area in the added third portion along the bottom edge of the messaging graphical user interface according to recency as indicated by the camera roll of the mobile client device;
fig. 4 shows a messaging user interface comprising an upper first portion including the conversation history that is structured  with one or more recent entries and a lower portion including a text box for entering messages, a button to send the message, and a button for displaying a set of emoticons. Fig 6 shows the messaging interface is converted into three-portion interface when the user select emoticon button to display a palette of emoticons. Thus, adding a third portion comprising the palette of emoticons to the messaging interface. It is noted that by adding the third portion to messaging interface, the size of the upper first portion including the conversation history is reduced because less space is available to display the conversation history.)
Hautala teaches a messaging graphical user interface including in the reduced upper first portion, a most recent subset of the plurality of electronic messages in the communication thread prior to converting to the three-portion messaging graphical user interface (figs 2A and 4A-4B; [0032]; [0071]; which show a chronological view of conversation history that allows a user to view the conversation history data 462 in the order of receipt in an upper first portion); provide, within the multimedia content display area, a preview of one or more multimedia content items stored on the mobile client device available for sending as an electronic message (figs 2A and 4A; [0033]; [0065]; which show data browse 255 and 425 available for sending as an electronic message) 
Moore teaches adding, to the messaging graphical user interface below the reduced-sized upper first portion and the input control palette, a third portion comprising a preview of the one which show a keyboard display area 5005 that is being displayed below the text box for entering messages and along the bottom edge of the messaging user interface comprising horizontally scrollable emoticons);
Fong teaches a third portion comprising a preview of one or more multimedia content items from a camera roll of the mobile client device and available for sending as an electronic message, preview of the one or more multimedia content items being within a horizontally scrollable multimedia content item display area and wherein the preview of the one or more multimedia content items are ordered within the horizontally scrollable multimedia content  item display area in the added third portion along the bottom edge of the messaging graphical user interface according to recency as indicated by the camera roll of the mobile client device (figs. 3; 4A-4B; 6A-6B; [0035]; [0036]; [0040]-0043]; [0045]; [0046]; [0049] which show displaying a preview of a horizontally scrollable film strip comprising one or more recently captured media items available for sending as an electronic message.)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention (or before the effective filing date of the claimed invention) to include the teaching of Tucker, Hautala,  Moore, and Fong in the invention of Park in order to provide distinct display areas on the same screen as a choice of implementation, in which the screen is divided into different portions to allow the user for communicating of text and multimedia messages and viewing of conversation history, and in order to allow the user to scroll through a list of previous stored multimedia items when an area of displayed multimedia items is not able to displayed all available captured images indicated by filmstrip of a camera device. 

Per claim 7, the modified Park teaches the non-transitory computer readable storage medium as recited in claim 1, further storing computer-executable instructions that, when executed by the processor, cause the mobile client device to, detect a selection of a preview of a multimedia content item in the horizontally scrollable multimedia content item display area and in response to detecting the selectin add the multimedia content item corresponding to the selected preview to the communication thread, and send the multimedia content item as an electronic message (Park, [0084]; [0085]; [0106];  Hautala, figs 2A and 4A; [0030]; [0033]; [0065]; Fong, (figs. 3; 4A-4B; 6A-6B; [0035]; [0036]; [0040]-0043]). 
Per claim 9, the modified Park teaches the non-transitory computer readable storage medium as recited in claim 1, further storing computer-executable instructions that, when executed by the processor, cause the mobile client device to, detect press-and-hold touch gesture selection of a preview of a multimedia content item from the horizontally scrollable multimedia content item display area, provide a copy of the multimedia content item (Park [0061]; [0065]; [0083]; [0085]). 
Claims 11 and 13 are rejected under the same rationale as claims 1 and 3.
Claims 4-6, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (“Park”, US 2014/0085487), Tucker et al. (“Tucker”, Pub. No. US 2014/0052794), Moore et al. (“Moore” Pub. No. US 2010/0123724), Hautala (Pub. No. US 2010/0124906), Fong et al. (“Fong”, Pub. No. US 2011/0119619)and Castleman et al. (“Castleman”, US 2012/0190388).
Per claim 4, the modified Park teaches he non-transitory computer readable storage medium as recited in claim 1, comprising the preview of each one or more multimedia content items in a size that allow multiple preview to fit within the horizontally scrollable multimedia content display, but does not teach crop the preview of each of the one or more multimedia content items (Fong, Figs. 4A-4B; 6A-6B; image region, image pane, or image display portion  420-430 and 620-630 [0040]-0043]; [0045]; [0046]; [0049]). However, Castleman teaches crop the preview of each of the one or more multimedia content items ([0034]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention (or before the effective filing date of the claimed invention) to include the teaching of Castleman in the invention of the modified Park because it provides users an image editing function that reduced the size or form, so as to satisfy a size constrain of a display area or pane.
Per claim 5, the modified Park teaches the non-transitory computer readable storage medium as recited in claim 4, further storing computer-executable instructions that, when executed by the processor, cause the mobile client device to tailor the cropped preview of each of the one or more multimedia content items to an aspect ratio of the third portion of the three-portion messaging graphical user interface (Park, [0084]; [0085]; [0106];  Castleman, [0034]). 
Per claim 6, the modified Park teaches the non-transitory computer readable storage medium as recited in claim 4, further storing computer-executable instructions that, when executed by the processor, cause the mobile client device to crop the preview of each one or more multimedia content items in a size that allow multiple preview to fit within the horizontally scrollable multimedia content display and provide a plurality of previews together within the 
.Claims 21 is rejected under the same rationale as claims 6.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (“Park”, US 2014/0085487), Tucker et al. (“Tucker”, Pub. No. US 2014/0052794), Moore et al. (“Moore” Pub. No. US 2010/0123724), Hautala (Pub. No. US 2010/0124906), Fong et al. (“Fong”, Pub. No. US 2011/0119619) and (“Abanami”, Pub. No. US 2007/0136750).
Per claim 8, the modified Park teaches the non-transitory computer readable storage medium as recited in claim 1, but does not teach determining a portion of a digital video comprising a threshold percentage of the digital video and wherein providing the preview of the one or more multimedia content items comprises auto playing the portion of the digital video within the horizontally scrollable multimedia content item display. However, Abanami teaches determining a portion of a digital video comprising a threshold percentage of the digital video and wherein providing the preview of the one or more multimedia content items comprises auto playing the portion of the digital video within the horizontally scrollable multimedia content item display (fig. 3, element 316; [0015]; [0016]; [0023]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention (or before the effective filing date of the claimed invention) to include the teaching of Abanami in the invention of the modified Park because it provides users with automatically playing a preview for a media item.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (“Park”, US 2014/0085487), Tucker et al. (“Tucker”, Pub. No. US 2014/0052794), Moore et al. (“Moore” Pub. No. US 2010/0123724), Hautala (Pub. No. US 2010/0124906), Fong et al. (“Fong”, Pub. No. US 2011/0119619), and Li (Pub. No. US 2009/0070675).
Per claim 10, the modified Park teaches the non-transitory computer readable storage medium as recited in claim 9, storing computer-executable instructions that, when executed by the processor, cause the mobile client device to: detect an over-scroll of the horizontally scrollable multimedia content item display area in the added third portion (Fong, figs. 3; 4A-4B; 6A-6B; [0035]; [0036]; [0040]-0043]; [0045]; [0046]; [0049]; Moore, Fig. 6A; [0180]; [0189]), but does not teach in response to the detected over-scroll, replace the messaging graphical user interface with a display of the camera roll associated with the mobile client device.  However, Li teaches full screen display of previously stored images (figs. 9 and 14, and [0078]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention (or before the effective filing date of the claimed invention) to include the teaching of Li in the invention of the modified Park in order to provide an expanded display area for previously stored images and to allow the user to scroll through a list of previous stored images when a designate area is not able to displayed all available captured images. 
Claims 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (“Park”, US 2014/0085487), Tucker et al. (“Tucker”, Pub. No. US 2014/0052794), Moore et al. (“Moore” Pub. No. US 2010/0123724), Hautala (Pub. No. US 2010/0124906), Fong et al. (“Fong”, Pub. No. US 2011/0119619), Castleman et al. (“Castleman”, US 2012/0190388) and Stallings et al. (“Stalling”, Pub. No. US 2010/0169772).
Per claim 14, the modified Park teaches the mobile device as recited in claim 11, but does not teach storing instructions thereon that, when executed by the at least one processor, cause the mobile device to, in response to a detected press-and-hold touch gesture selection of a preview of 
Per claim 15, the modified Park teaches the mobile device as recited in claim 14, further storing instructions thereon that, when executed by the at least one processor, cause the mobile device to, in response to the detected press-and-hold touch gesture selection of the preview of the multimedia content item from the horizontally scrollable multimedia content item display area in the added third portion that spans the bottom edge of the three-protion messaging user interface, overlay a second control adjacent to the first control on the selected preview of the multimedia content item item (Castleman, fig. 5, [0034]; [0043]; [0054]; [0055]; [0058]; Stallings [0057]). 

Per claim 17, the modified Park teaches the mobile device as recited in claim 16, further storing instructions that, when executed by the at least one processor, cause the mobile device to, in response to the detected press-and-hold touch gesture selection of the preview of the multimedia content item from the horizontally scrollable multimedia content item display area in the added third portion that spans a bottom edge of the three-portion messaging graphical user interface, blur the selected preview of the multimedia content item underlying the first control and the second control (Park, ([0047]; [0050]; [0054]; [0085]; Castleman, [0043]).
Per claim 18, the modified Park teaches the mobile device as recited in claim 17, further storing instructions that, when executed by the at least one processor, cause the mobile device to: detect a selection of the editing control overlaid on the selected preview of the multimedia content item; and in response to the detected selection of the editing control overlaid on the selected preview of the multimedia content item, present a copy of multimedia content item associated with the selected preview for editing (Park, ([0047]; [0050]; [0054]; [0085]; Castleman, [0042]).
Per claim 19, the modified Park teaches the mobile device as recited in claim 18, further storing instructions that, when executed by the at least one processor, cause the mobile device to receive one or more edits to the copy of the multimedia content item (Park, ([0047]; [0050]; [0054]; [0085]; Castleman, [0042]; [0071]). 
Per claim 20, the modified Park teaches the mobile device as recited in claim 19, further storing instructions that, when executed by the at least one processor, cause the mobile device to: .
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (“Park”, US 2014/0085487), Tucker et al. (“Tucker”, Pub. No. US 2014/0052794), Moore et al. (“Moore” Pub. No. US 2010/0123724), Hautala (Pub. No. US 2010/0124906), Fong et al. (“Fong”, Pub. No. US 2011/0119619), Castleman et al. (“Castleman”, US 2012/0190388),  Stallings et al. (“Stalling”, Pub. No. US 2010/0169772), and Cherna et al. (“Cherna”, Pub. No. 2013/0235074).
Per claim 12, the modified Park teaches the mobile device as recited in claim 19, comprising camera roll as described above, but does not teach the multimedia content item within the camera roll is not edited in response to the one or more edits to the copy of the multimedia content item. However, Cherna teaches the multimedia content item within the camera roll is not edited in response to the one or more edits to the copy of the multimedia content item ([0411]; [0415]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teaching of Cherna in the invention of the modified Park because it provides users an image editing function to allow the user to modify a copy of original image. Thus, this would allow the user to preserve an original image.


Response to Arguments
Applicant’s arguments with respect to the amendment have been considered but are moot because the new ground of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH T VU whose telephone number is (571)272-4073. The examiner can normally be reached M-F: 6:30AM - 3:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THANH T VU/Primary Examiner, Art Unit 2175